                Case 2:15-cr-00120-JCC Document 1313 Filed 03/26/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR15-0120-JCC
10                            Plaintiff,                    MINUTE ORDER
11              v.

12    HUY V. TRAN,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for reconsideration 1 (Dkt. No.
18   1305) of the Court’s December 14, 2020 order (Dkt. No. 1297) denying his motion for
19   compassionate release (Dkt. Nos. 1249, 1289), as well as Defendant’s motion to appoint counsel
20   (Dkt. No. 1306). “Motions for reconsideration are strongly disfavored.” W.D. Wash. Local Crim.
21   R. 12(b)(13). “The court will ordinarily deny such motions in the absence of a showing of
22   manifest error in the prior ruling or a showing of new facts or legal authority which could not
23   have been brought to its attention earlier with reasonable diligence.” Id.
24
            1
              Defendant styled the instant motion as a renewed motion seeking compassionate release, asking
25   the Court to again consider the same arguments and facts considered in reaching its previous ruling,
     without presenting any materially changed circumstances. Accordingly, the Court views the instant
26
     motion as one seeking reconsideration of its previous ruling. See W.D. Wash. Local Crim. R. 12(b)(13).

     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 1
             Case 2:15-cr-00120-JCC Document 1313 Filed 03/26/21 Page 2 of 2




 1          Here, Defendant asserts the Court erred in concluding that he presents a danger to the

 2   community and asks that the Court consider a letter submitted by his spouse. (See Dkt. Nos.

 3   1305 at 9, 1308 at 1–2.) Defendant’s motion fails to demonstrate manifest error or new facts

 4   which could not have been brought to the Court’s attention earlier with reasonable diligence. See

 5   Mohsen v. Ingram, 2018 WL 1509076, slip op. at 1 (W.D. Wash. 2018). Accordingly,

 6   Defendant’s motion for reconsideration (Dkt. No. 1305) is DENIED. Defendant’s motion to

 7   appoint counsel (Dkt. No. 1306) is similarly DENIED.

 8          DATED this 26th day of March 2021.
 9                                                         William M. McCool
                                                           Clerk of Court
10
                                                           s/Paula McNabb
11
                                                           Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 2
